              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 PAUL ALEXANDER TURNER,

                          Petitioner,               Case No. 21-CV-161-JPS

 v.

 DAVID BETH,
                                                                  ORDER
                          Respondent.


1.    INTRODUCTION

      On February 10, 2021, Petitioner filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. (Docket #1). Petitioner subsequently

filed a motion for a “temporary restraining order against state court

proceedings” (the “TRO motion”). (Docket #4). On March 17, 2021,

Magistrate Judge William E. Duffin screened the petition and issued a

report and recommendation (the “R&R”) suggesting that the TRO motion

be denied as moot and the habeas petition be dismissed as moot. (Docket

#9). Petitioner then objected to the R&R. (Docket #10). For the reasons

explained below, the Court will adopt the R&R, deny the TRO motion as

moot, and deny the petition as moot.

2.    FACTUAL AND PROCEDURAL BACKGROUND

      In 2018, Petitioner was charged in Kenosha County, Wisconsin

Circuit Court with homicide by negligent operation of a vehicle and hit-

and-run causing death. State v. Turner, Kenosha Cnty. Cir. Ct. Case No.

2018CF727, available at https://wcca.wicourts.gov. Petitioner admitted that

he initially fled the scene, but he claims that he did so “due to fearing his
life was in danger if he remained in Kenosha.” (Docket #2 at 3). Petitioner

offers no additional explanation as to why he feared for his life. He

eventually reported the accident “[t]en to twelve hours” after fleeing. (Id.)

It also appears that, in an unrelated criminal matter, Petitioner absconded

while on supervision. (Docket #6-1 at 5). Thus, on July 11, 2018, the state

court initially set Petitioner’s bail at $75,000, but later reduced it to $30,000

on November 27, 2018. State v. Turner, Kenosha Cnty. Cir. Ct. Case No.

2018CF727.

       While awaiting trial, Petitioner challenged his bail in state court.

Ultimately, the Wisconsin Court Appeals denied Petitioner’s request for

habeas corpus relief, and the Supreme Court of Wisconsin denied his

petition for review. (Docket #6-1). On February 10, 2021, Petitioner filed a

petition for a writ of habeas corpus in this Court. (Docket #1). Therein,

Petitioner argues that his pretrial detention was unlawful and raises the

following grounds for relief: (1) excessive bail; (2) violation of substantive

due process; (3) violation of procedural due process; (4) violation of equal

protection; and (5) bad faith prosecution. At the heart of his claims is

Petitioner’s belief that his bail was arbitrarily and excessively high and that

the state court discriminated against him based on his indigency. (Id.)

       On February 12, 2021, Petitioner filed the TRO motion. (Docket #4).

In this motion, Petitioner asked the Court to “stay the state court

proceedings until this [C]ourt has considered the merits of the underlying

petition.” (Id. at 3). Petitioner’s motivation for filing this motion was his

concern that “if immediate action is not taken in the underlying habeas

action[,] any prospective relief would become moot.” (Id. at 1). On March

17, 2021, Magistrate Judge Duffin issued the R&R. (Docket #9).




                                  Page 2 of 7
       On March 15, 2021, two days before Magistrate Judge Duffin issued

the R&R, Petitioner pleaded guilty to one of the charges against him (the

hit-and-run). State v. Turner, Kenosha Cnty. Cir. Ct. Case No. 2018CF727.

On May 13, 2021, after Petitioner submitted his objection to the R&R,

Petitioner was sentenced to ten years of initial confinement to be followed

by ten years of extended supervision. Id. He was given 1,039 days of

sentence credit. Id. The state court entered judgment on the conviction (and

dismissed the remaining count) on May 14, 2021. Id.

3.     ANALYSIS

       Individuals who are held in state custody for any reason other than

a conviction may challenge their incarceration under § 2241. Jacobs v.

McCaughtry, 251 F.3d 596, 597 (7th Cir. 2001) (noting that a habeas petition

may be brought pursuant to § 2241 by petitioners held for “some other

reason, such as pre-conviction custody”) (citing Walker v. O’Brien, 216 F.3d

626, 633 (7th Cir. 2000)).

       Since filing his habeas petition, Petitioner has pleaded guilty and

been sentenced in the state court proceedings. He is no longer being held in

pre-conviction custody and, therefore, is no longer subject to potential relief

under § 2241. See Jackson v. Clements, 796 F.3d 841, 842 (7th Cir. 2015) (“[The

petitioner] was no longer a pre-trial detainee when the district court ruled

on the merits of his petition, and, thus, relief under § 2241 was no longer

available to him . . . . Once [the petitioner] was convicted, the claims

concerning his pre-trial confinement became moot.”). Accordingly, his

petition should be denied as moot.

       Petitioner, understanding the requirements of § 2241, saw the

writing on the wall. He understood that his claims would become moot

following either a conviction at trial or a pleading and sentencing. Thus, he


                                 Page 3 of 7
filed the TRO motion for the explicit purpose of curtailing his claims from

becoming moot. (Docket #4 at 1) (Petitioner noting that “if immediate action

is not taken in the underlying habeas action[,] any prospective relief would

become moot”). The Court need not address the merits of the TRO motion.

A federal court at “any stage of the proceeding” must dismiss a case when

it can no longer “give the petitioner any effective relief.” A.M. v. Butler, 360

F.3d 787, 790 (7th Cir. 2004). There is no longer a state proceeding to enjoin.

Petitioner has pleaded and been sentenced, and his habeas petition is moot.

       Sometimes, litigants may find themselves in a seemingly unfair

situation in which, due to the nature and length of court proceedings, their

claims become moot before a court is able to act upon them. Petitioner

objects to the dismissal of his petition on the grounds that his case presents

the unusual circumstance in which the violation of his rights is “capable of

repetition yet evading review.” (Docket #10 at 4).

       The “capable of repetition yet evading review” doctrine is an

“exception to the general rule” of mootness. Murphy v. Hunt, 455 U.S. 478,

482 (1982) (holding that a constitutional claim on pretrial bail was mooted

by conviction and was not capable of repetition yet evading review). Where

a case does not involve a class action, the doctrine applies to overcome

mootness when “(1) the challenged action [is] in its duration too short to be

fully litigated prior to its cessation or expiration, and (2) there [is] a

reasonable expectation that the same complaining party would be subjected

to the same action again.” Id. (quoting Weinstein v. Bradford, 423 U.S. 147,

149 (1975) (per curiam)).

       In the present case, there is not a reasonable expectation that

Petitioner will be subject to presentence conditions, such as bail, again. He

has already been sentenced. Petitioner alleges that he fully intends to


                                  Page 4 of 7
pursue “postconviction and appellate review” of his case, which may cause

the state court to release Petitioner and/or set conditions regarding his

release, pending appellate review. (Docket #10 at 4). But any actions taken

by the state court to release Petitioner post-conviction are not the “same

actions” as pre-conviction release.

       Finally, Petitioner raises a second exception to mootness: the

collateral-consequences doctrine. (Id. at 3). It appears, however, that for this

exception to apply, Petitioner must demonstrate “first, that [he] is attacking

an underlying criminal conviction or its equivalent, and second, that some

significant collateral consequences can be identified.” Puchner v. Kruziki, 111

F.3d 541, 543 (7th Cir. 1997) (“We have serious doubts as to whether a

judgment finding someone in civil contempt qualifies as a “conviction” for

purposes of the collateral consequences rule.”). Petitioner is attacking a pre-

conviction bail determination, not a conviction. As in Puchner, the Court has

doubts about whether this qualifies as a conviction.

       But, even if the collateral consequences doctrine applied, Petitioner

has not demonstrated any continuing consequences of his pre-conviction

bail determination. His risk of exposure to the COVID-19 virus while

incarcerated, inability to “get his affairs in order,” and “failure to acquire

relevant evidence for sentencing” are now either consequences of his

conviction or moot.1 (Docket #10 at 3–4); see, e.g., Webb v. Morgan, No. CIV.A.

09-675-GMS, 2011 WL 862252, at *2 (D. Del. Mar. 9, 2011). (“[The

petitioner’s]   excessive    bail   claim    was     rendered     moot    by    his

       1For examples of cognizable collateral consequences, see Carafas v. LaVallee,
391 U.S. 234, 237 (1968) (“In consequence of his conviction, he cannot engage in
certain businesses; he cannot serve as an official of a labor union for a specified
period of time; he cannot vote in any election held in New York State; he cannot
serve as a juror.”).


                                    Page 5 of 7
conviction . . . [and] [h]e has not alleged, and the court cannot discern, any

continuing collateral consequences stemming from the claims raised in his

petition that can be redressed by a favorable judicial decision in this federal

habeas proceeding.”). The “collateral consequences” that Petitioner sets

forth are no longer the result of his pre-conviction bail, and the Court’s

favorable decision on the present habeas petition will not remedy them.

4.     CONCLUSION

       The Court will adopt Magistrate Judge Duffin’s R&R, (Docket #9),

for the reasons explained therein, as well as those outlined in this Order.

The Court will deny Petitioner’s TRO motion, (Docket #4) as moot, deny

Petitioner’s petition for writ of habeas corpus, (Docket #1), as moot, and

dismiss this case.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #9) be and the same is hereby ADOPTED;

       IT IS FURTHER ORDERED that Petitioner’s motion for a

temporary restraining order (Docket #4) be and the same is hereby

DENIED as moot;

       IT IS FURTHER ORDERED that Petitioner’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 (Docket #1) be and the same is

hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED.

       The Clerk of Court is directed to enter judgment accordingly.




                                 Page 6 of 7
Dated at Milwaukee, Wisconsin, this 24th day of May, 2021.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 7 of 7
